Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated June 20, 1980 and made after a hearing, which found petitioner guilty of certain misconduct and dismissed him from his position as a sanitation worker with Sanitary District No. 2, Town of Hempstead. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There was substantial evidence to support the finding that the incident was work related (see Matter of Stork Rest, v Boland, 282 NY 256). The testimony established that petitioner had a dislike of his superintendent which grew out of prior incidents on the job. Petitioner failed to introduce any evidence that his subsequent attack upon the superintendent during off work hours and off the work premises was the result of the superintendent’s harassment of petitioner’s girlfriend. The penalty imposed (termination of employment) is not so disproportionate to the offense as to be shocking to one’s sense of fairness, in light of all the circumstances (see Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Weinstein, Gulotta and Thompson, JJ., concur.